IN THE SUPREME COURT OF THE STATE OF DELAWARE

ALBERTO LAW,                           §
                                       §     No. 139, 2018
      Defendant Below,                 §
      Appellant,                       §     Court Below: Superior Court of the
                                       §     State of Delaware
      v.                               §
                                       §     Cr. ID No. 0412009863 (N)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: August 14, 2018
                          Decided:   August 28, 2018
                                ORDER
      On August 2, 2018, the Clerk issued a notice, by certified mail, directing the

appellant to show cause why this appeal should not be dismissed for the appellant’s

failure to file the opening brief. The appellant received the notice to show cause on

August 3, 2018 but did not respond to it, and he has not filed the opening brief.

Accordingly, dismissal of the appeal is deemed to be unopposed.

      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that the appeal is DISMISSED.

                                       BY THE COURT:

                                       /s/ Karen L. Valihura
                                       Justice